[Cite as Claren v. Adult Parole Auth., 2011-Ohio-7034.]



                                                          Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



PAUL R. CLAREN

       Plaintiff

       v.

ADULT PAROLE AUTHORITY, et al.

       Defendants

Case No. 2011-10924

Judge Joseph T. Clark

ENTRY GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        {¶1} On October 18, 2011, defendants filed a motion for summary judgment
pursuant to Civ.R. 56(B). On October 28, 2011, plaintiff filed a response. The case is
now before the court for a non-oral hearing on defendants’ motion.                Civ.R. 56(C);
L.C.C.R. 4.
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Case No. 2011-10924                        -2-                                    ENTRY

Williams v. First United Church of Christ (1974), 37 Ohio St.2d 150; Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶4} In his complaint, plaintiff alleges that in 1995, defendants, the Ohio Board of
Nursing (OBN), and the Department of Mental Health (DMH), falsified a patient abuse
investigation which resulted in criminal charges being filed against plaintiff. On January
16, 1998, plaintiff was found not guilty of patient abuse. According to plaintiff, OBN
used false information to issue an order permanently revoking his nursing license on
May 19, 2000.      Plaintiff was subsequently incarcerated for various crimes against
individuals who were involved in proceedings which resulted from the allegations of
patient abuse. Plaintiff alleges that defendant, Adult Parole Authority (APA), “and other
corrupt elected officials” acted as a “stooge” to “set [him] up for a crime,” which resulted
in a longer term of incarceration.
       {¶5} In the motion for summary judgment, defendants contend that plaintiff’s
claims are barred by the doctrine of res judicata.         In support of that contention,
defendants have attached to their motion a copy of a complaint plaintiff filed on May 12,
1999, in Case No. 1999-08696 wherein plaintiff alleged that DMH maliciously provided
false information which resulted in both the revocation of his nursing license and the
criminal charges against him. On May 8, 2000, the court issued an entry dismissing
with prejudice plaintiff’s complaint in Case No. 1999-08696, noting that during an April
14, 2000 hearing, plaintiff expressly waived his claim against defendant DMH. On May
3, 2001, the court issued an entry dismissing plaintiff’s subsequent complaint in Case
No. 2001-01671, based upon the finding that plaintiff’s claims against both DMH and
OBN were barred by the doctrine of res judicata as a result of the dismissal in Case No.
1999-08696.
       {¶6} Upon review of the complaint in Case No. 1999-08696, it is clear that
plaintiff’s current action is based upon the same set of facts alleged in the prior case. A
Case No. 2011-10924                         -3-                                  ENTRY

dismissal with prejudice is treated as an adjudication on the merits.          Thomas v.
Freeman (1997), 79 Ohio St.3d 221, 225.
       {¶7} The doctrine of res judicata holds that a valid, final judgment rendered upon
the merits bars all subsequent actions based upon any claim arising out of the
transaction or occurrence that was the subject matter of the previous action. Grava v.
Parkman Twp., 73 Ohio St.3d 379, 1995-Ohio-331. Furthermore, the doctrine of res
judicata “‘applies to extinguish a claim by the plaintiff against the defendant even though
the plaintiff is prepared in the second action (1) To present evidence or grounds or
theories of the case not presented in the first action, or (2) To seek remedies or forms of
relief not demanded in the first action.’” Id. at 383, quoting 1 Restatement of the Law
2d, Judgments (1982) 209, Section 25.
       {¶8} There can be no reasonable dispute that plaintiff’s claims against
defendants were previously dismissed by this court on the merits. Consequently, res
judicata bars plaintiff from pursuing the claims in this case.
       {¶9} To the extent that plaintiff alleges that the APA improperly revoked his
parole following his term of incarceration, it has been consistently held that the APA’s
decision to revoke parole is an exercise of an executive function involving a high degree
of official judgment or discretion pursuant to legislative authority and, as such, is not
actionable under the discretionary immunity doctrine. Johnson v. Adult Parole Auth.
(Feb. 15, 2000), Franklin App. No. 99AP-522; see also Reynolds v. State (1984), 14
Ohio St.3d 68.
       {¶10} Upon review of defendants’ motion for summary judgment and plaintiff’s
response, and construing the facts in a light most favorable to plaintiff, the court finds
that no genuine issues of material fact exist and that defendants are entitled to
judgment as a matter of law. Defendants’ motion for summary judgment is hereby
GRANTED and judgment is rendered in favor of defendants. Court costs are assessed
against plaintiff. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.
Case No. 2011-10924                -4-                               ENTRY




                                  _____________________________________
                                  JOSEPH T. CLARK
                                  Judge

cc:


Peter E. DeMarco                    Paul R. Claren
Assistant Attorney General          930 North Ella Street, Apt. 15
150 East Gay Street, 18th Floor     Orrville, Ohio 44667-1145
Columbus, Ohio 43215-3130
AMR/dms
Filed December 21, 2011
To S.C. reporter March 20, 2012